     Case: 1:18-cv-03559 Document #: 32 Filed: 01/15/19 Page 1 of 1 PageID #:149

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                 Eastern Division

Cermak Produce, Inc.
                               Plaintiff,
v.                                                 Case No.: 1:18−cv−03559
                                                   Honorable Matthew F. Kennelly
George Dernis, et al.
                               Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, January 15, 2019:


        MINUTE entry before the Honorable Matthew F. Kennelly: Pursuant to the notice
of voluntary dismissal, case is dismissed without prejudice. Motion for preliminary
injunction [10] is terminated. The 1/23/2019 status hearing is vacated. Civil case
terminated. Mailed notice. (pjg, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
